Citation Nr: 1510114	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, insomnia and adjustment disorder.

2.  Entitlement to a rating in excess of 10 percent for bursitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served in the National Guard on active duty for training (ADT) from October 2006 to May 2007, and on active duty from December 2007 to March 2009 and from July 2009 to July 2010.  The matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, insomnia and adjustment disorder is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A January 2012 rating decision granted service connection for bursitis of the right shoulder and assigned a 0 percent rating effective July 21, 2010.  The Veteran filed what the Board construes as a timely notice of disagreement in March 2012.  An interim (June 2012) rating decision increased the rating for bursitis of the right shoulder to 10 percent, effective July 21, 2010.  As the rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating), the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

The Board further acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Id.  In light of the ruling in Clemons, the issue in the instant appeal (for an acquired psychiatric disability) is properly understood as a claim for service connection for an acquired psychiatric disorder, to include PTSD (and the Veteran's other diagnosed mental health disorders (depression, anxiety, insomnia and adjustment disorder)).  The Board has recharacterized the issue as indicated above.

The issue of entitlement to a rating in excess of 10 percent for bursitis of the right shoulder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current major depression and an adjustment disorder with mixed anxiety and depression are related to service.

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD related to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depression and an adjustment disorder with mixed anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, with respect to major depression and an adjustment disorder, there is no reason to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.  

With respect to the PTSD claim, pre-adjudicatory notice was provided in December 2010, and another VCAA letter with respect to PTSD was provided in November 2013.  The case was subsequently readjudicated in a February 2014 supplemental statement of the case, curing any timing defects.  In addition, service treatment records and post-service private and VA treatment records were developed.  In addition, the two VA PTSD examinations were developed in February 2011 (with January 2012 addendum) and February 2013.  The Board finds these examinations adequate for rating purposes as both examiners had an opportunity to review the claims folders, interview the Veteran, and administer psychological testing in addition to a clinical interview.  For these reasons, VA's duty to notify and duty to assist have been met.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5)) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

On September 2006 service enlistment (ADT) examination, the Veteran did not report, nor was she noted to have, any psychiatric complaints or problems.  An April 2009 general medical evaluation noted the Veteran had not had or had ever had mental health concerns.  A July 2009 health assessment (prior to possible deployment) noted that during the past year, the Veteran had not sought counseling or care for her mental health.  Other STRs contain no mention of complaints, treatment, or diagnoses related to a psychiatric disorder.

In a June 2010 Post-Deployment Health Assessment the Veteran noted that her overall health in the month prior was very good.  She noted that during the past 4 weeks she experienced emotional problems that made it "somewhat difficult" to do her work, take care of things at home, or get along with other people.  She also noted she had no problems sleeping or still feeling tired after sleeping, no trouble concentrating or being easily distracted, no forgetfulness or trouble remembering things, no difficulty making up her mind or making decisions, and no increased irritability.  She noted that she had encountered dead bodies or saw people killed or wounded during deployment.  She was not engaged in direct combat where she discharged a weapon; nor did she ever feel that she was in great danger of being killed.  She had not had any experience that was frightening, horrible or upsetting in the past month.  In addition, in the past month, she did not feel down, depressed or hopeless.  When asked if she was interested in receiving information or assistance for a stress, emotional or alcohol concern, she responded "No[.]"  

In an October 2010 Post-Deployment Health Assessment the Veteran noted that her overall health was good, but that it was somewhat worse than before she was deployed.  She noted that during the past 4 weeks she experienced emotional problems that made it "somewhat difficult" to do her work, take care of things at home, or get along with other people.  She noted she had problems sleeping or still feeling tired after sleeping, trouble concentrating, easily distracted, had trouble remembering things and increased irritability.  She noted that she was unsure whether she had serious conflicts with her spouse, family members, close friends, or at work that continue to cause her worry or concern.  She noted she had experienced being constantly on guard, watchful, or easily startled, and felt numb or detached from others, activities, or her surroundings.  She noted experiencing (few or several days) little interest or pleasure in doing things, and feeling down, depressed, or hopeless.  She also indicated that she would like to schedule a visit with a healthcare provider to further discuss her health concerns.  In the assessment the provider identified minor concerns of depression symptoms, PTSD symptoms, anger/aggression, and alcohol use.  A referral to a VA primary care family practice and behavioral health in primary care, within 30 days was noted.  

Postservice, the Veteran was seen by a private physician in October 2010.  She reported that she recently returned from Iraq and was having increased difficulties with weakness and fatigue, lack of ability to focus her thoughts, difficulty sleeping at night, and emotional lability.  Wellbutrin was prescribed.  In a private treatment report (dated two days later) the Veteran's private physician noted that the Veteran called to inform him that she was "still feeling extremely depressed."  She was emotionally labile and crying easily.  She had not experienced any increased anxiety or difficulty sleeping at night.  She denied any suicidal ideation and had not thoughts about dying.  She could not focus her thoughts, "felt really down, alone, and could not keep from crying."  In addition, in October 2010 she was seen in the emergency department of a local hospital.  Her chief complaint was depression.  The report noted that she had experienced some depression symptoms while stationed in Iraq because of stress with children.  She had increasing symptoms since coming back in July 2010.  The clinical impression was major depression.

In November 2010 the Veteran presented (as a walk-in) at a VA Medical Center (VAMC) mental health clinic and asked to talk to someone in mental health.  She reported that she was feeling "sad, overwhelmed, powerless and can't focus."  The Veteran was seen by a registered nurse.  A PTSD screening test was positive.  She answered no to both questions on a "MST" [military sexual trauma] test screening and denied any prior MST.

On November 2010 OEF [Operation Enduring Freedom]/OIF [Operation Iraqi Freedom] psychosocial assessment, the Veteran reported that she incurred fractures in her hips, has bursitis in both shoulders, had a torn ligament in her right knee, a left cheek lesion, anxiety, depression and PTSD while training up for, or while deployed in the combat zone.  She noted ongoing health concerns of depression and PTSD.  She stated that she sought counseling while on active duty from her roommate who was a mental health provider.

At a November 2010 VA mental health clinic visit, the Veteran reported that she had flashbacks a couple times a week; she also has intrusive thoughts, she was easily startled, hypervigilant, had emotional numbness, detachment, dislikes crowds, avoidance, anger, and irritability daily.  The clinical impression was that the Veteran present with chronic PTSD, recurrent major depressive disorder, adjustment disorder, alcohol abuse, tobacco disorder, insomnia and she stated "I have not been doing well."  She stated she cannot sleep with the nightmares, and takes medication to help with sleep.  The provider noted she was tearful several times during the session when talking about Iraq.  She was in college and complained of not being able to focus and being tired.  Her mother was present and stated that the Veteran was not the same girl she was before going to Iraq.  The diagnosis under Axis I was chronic PTSD, major depressive disorder, recurrent, adjustment disorder, alcohol abuse, tobacco disorder, and insomnia.  The evaluation was conducted by a psychiatric mental health nurse practitioner. 

On February 2011 VA (initial) PTSD examination, the Veteran reported that the most distressing experience she had during her time in the service was when there was a vehicle rollover and three patients came into their base.  She was the lead medic and the patient had bilateral lung collapse and a fractured pelvis, broken leg, and one arm and leg had "chunks" missing.  She did what she could to treat the patient, but felt helpless, primarily because he did not speak any English.  She denied experiencing intense fear, helplessness, or horror in the situation involving treating that patient.  

In another incident, the Veteran stated that there was an Iraqi female who she treated for burns (over 40 percent of her body).  The smell of burned flesh was extremely strong.  She had to change the bandages daily.  She stated that it was heart-wrenching to see as the woman was approximately the same age as the Veteran.  A third incident was when a contractor died after he had been worked on for over an hour and she wished she could have done something differently.  She denied experiencing intense fear, helplessness, or horror associated with that event.  The examiner noted that the Veteran denied the emotional reaction with the events.  She stated that overall she was fine with the deaths.  She stated "I actually liked being under pressure.  It was just some of the guilt that you would feel afterward and the 'what ifs'."  The examiner noted that as a result of the events described by the Veteran "Criterion A" did not appear to be fully met.  Despite this, further symptoms were assessed to determine if a subthreshold variation of PTSD was present.

The Veteran denied any unpleasant dreams about the events she described.  She reported that on a daily basis something will cause her to become emotionally upset if it reminds her of events while working as a medic.  She noted that anything resembling the smell of burned hair or skin would be a strong trigger.  She stated that when she sees an ambulance go by it makes her recall her work as a medic.  When she encounters any such triggers, she will become distant and may start to feel overwhelmed and feel a sense of guilt.  

The examiner noted that psychometric testing overall was not consistent with PTSD, but more suggestive of underlying depression and anxiety, and likely alcohol abuse problems.  The diagnosis under Axis I was adjustment disorder, with mixed anxiety and depression, history of alcohol abuse versus dependence, in partial remission, per Veteran's report.  The examiner noted there was no opinion requested and the claims file was not available for review.  

In a January 2012 VA examination (addendum to February 2011 examination) report, the provider noted that the diagnosis attached to the examination of February 2011 should read "adjustment disorder with SYMPTOMS of mixed anxiety and depression."  There is no separate or distinct diagnosis of an anxiety disorder or a depressive disorder.  Moreover, based on the review of the probative evidence and the previous VA examination, there is no evidence of a chronic mental health condition.  

On February 2013 VA PTSD examination, the Veteran reported a history of anxiety and depression symptoms since childhood; she often had problems with ulcers because of stress when she was younger.  She has had panic attacks since 2010 (she had 2 in February 2013).  She stated the panic attacks occur when she thinks of "all kinds of things hiding it all for so long."  She also reported that she was sexually abused several times at ages 6 and 8 (by a female), 14 and 28.  She reported that she had just begun to talk about them in therapy.  She stated she had been going to counseling over the last 2 to 3 months to "learn more about PTSD and work through it."  She reported she was being treated for the effects of several sexual assaults.  She also reported that there were three higher ranking officers in the military that abused their power by threatening her career in order to pressure her into performing sexual acts.  She stated "I wouldn't call it rape" but it was an "abuse of authority."  The examiner noted that such stressor was adequate to qualify as a criterion A stressor; and while that stressor met the criteria for helplessness, it was not a combat-related incident, and therefore, was not related to the Veteran's fear of hostile military or terrorist activity.  She reported two other stressors (See February 2011 VA PTSD examination), which the examiner stated were not adequate to support the diagnosis of PTSD.  The Axis I diagnosis was PTSD.  The examiner opined that it is less likely as not that the Veteran's PTSD was caused by events in her military service.  The rationale for the opinion was that the Veteran reported numerous PTSD symptoms that are related to childhood, adolescent, and military sexual assaults.  She reported that she was pressured into sexual relationships with three senior officers while in the military.  She denied that she was physically threatened or physically assaulted.  However, she stated that she felt helpless as they threatened her career if she did not comply with their demands, which would qualify as a Criterion A stressor.  The examiner noted that he could not opine without resorting to speculation as to whether the events occurred.  There is nothing in the service record to suggest that these events occurred as the Veteran claims.  She did not report other events that fully met criterion A.  She denied on direct questioning that she was having emotional difficulty from events other than the sexual assaults, civilian and military.  

In the present case, the Veteran has been diagnosed with numerous acquired psychiatric disabilities.  The medical records clearly reflect diagnoses of PTSD, major depression and adjustment disorder with mixed anxiety and depression.  

Thus, there are current diagnoses of adjustment disorder and major depression during the period of the appeal.  There is also a link established by medical evidence, between the current adjustment disorder and major depression symptomatology and service.  Specifically, the 2011 VA examiner related the adjustment disorder to "readjustment following her deployment [to Iraq]" and noted that she had been "experiencing depression and anxiety symptoms as a result."  Further, her private treatment provider related her major depression to service.  In considering the evidence of record, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed adjustment disorder and major depression are as likely as not due to the Veteran's period of active service.

With respect to PTSD, the preponderance of the evidence is against a finding that the Veteran has PTSD related to service.  The 2011 VA examiner concluded that there was only one mental disorder, an adjustment disorder, and that the Veteran did not meet the full diagnostic criteria for PTSD.  The Board assigns this opinion significant probative value.  Again, this opinion, based upon a review of the relevant records in the claims file (at the time of his January 2012 addendum), and based upon a full psychiatric clinical interview; the clinician-administered PTSD Scale for DSM-IV; MMPI-2; and Mississippi Scale for Combat-Related Stress, outweighs any other findings in the VA medical records that are unsupported by explanation.  In addition, the 2013 VA examiner, while finding that the Veteran's reports of being pressured into sexual relationships qualified as a criterion A stressor, concluded that "[i]t is less likely as not that the Veteran's PTSD was caused by events in her military service."  The examiner supported that conclusion by noting that the Veteran reported PTSD/stressors related to childhood and adolescence.  The examiner explained that he could not opine without resorting to speculation as to whether the events (sexual assaults) occurred and noted that there is nothing in the service record to suggest that these events occurred as the Veteran claims.  The Board also assigns this opinion significant probative value as it was based upon a review of the relevant records in the claims file and based upon a full psychiatric clinical interview, to include clinician-administered testing.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a psychiatric disorder, to include major depression and adjustment disorder with mixed anxiety and depression have been met.  The evidence, at a minimum, is in equipoise and gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  However, the criteria for entitlement to service connection for PTSD have not been met.


ORDER

Service connection for major depression and an adjustment disorder with mixed anxiety and depression is granted.

Service connection for PTSD is denied.


REMAND

As noted, the AOJ has not issued an SOC addressing the issue of entitlement to ratings in excess of 10 percent for bursitis of the right shoulder.  A remand for such action is necessary.  Manlincon, 12 Vet. App. 238.  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC in the matter of entitlement to ratings in excess of 10 percent for bursitis of the right shoulder.  The Veteran should be advised of the time limit for filing a substantive appeal.  If the appeal is timely perfected, this matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


